Court of Appeals
of the State of Georgia

                                                              ATLANTA, May 04, 2021

The Court of Appeals hereby passes the following order

A21I0178. LATASHA RAE MORRIS v. THE STATE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

ST20CR1501




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, May 04, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.